980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Cosa THOMAS, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 92-5593.
United States Court of Appeals, Sixth Circuit.
Dec. 1, 1992.

ORDER
Before KENNEDY, BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges.


1
Cosa Thomas was convicted of possession with the intent to distribute dilaudid, in violation of 21 U.S.C. § 841(a)(1), and her conviction was affirmed on direct appeal.   United States v. Thomas, No. 89-5979 (6th Cir.  April 17, 1990) (TEXT AVAILABLE ON WESTLAW, CTA 6 database).   Thomas subsequently filed a motion to vacate sentence pursuant to 28 U.S.C. § 2255.   The district court denied the motion, as well as the ensuing motion to reconsider, and this appeal followed.   The parties have briefed the issues;  Thomas is proceeding without counsel.


2
Upon consideration, we find no error in the decision on review.   Thomas's contention that the total drug weight of her offense should not have included the weight of the carrier medium lacks merit.   Chapman v. United States, 111 S.Ct. 1919, 1927-29 (1991).   There is no support in the record for Thomas's claim that she was entitled to a sentence adjustment for acceptance of responsibility (U.S.S.G. § 3E1.1), and the district court accurately noted that Thomas's Fourth Amendment arguments are inapplicable where, as here, private citizens are involved.   The remainder of the motion is equally meritless.


3
Accordingly, the district court's judgment is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.